DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is in response to the set of claims received on September 9, 2020. Claims 1-10 are currently pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greenhalgh et al. (US Patent Publication 2011/0282453), hereinafter “Greenhalgh”.
Regarding claim 1, Greenhalgh discloses an expandable interbody implant (2, ¶51), comprising: a first component (10, ¶52) defining an upper surface (i.e. defined as 


    PNG
    media_image1.png
    600
    812
    media_image1.png
    Greyscale


Regarding claim 2, Greenhalgh discloses wherein each of the first and second components defining a cavity (i.e. defined as ingrowth channels 28, ¶55, see figure below) capable and dimensioned for receipt of bone graft material (i.e. the interior channel receives filler material, ¶65).

    PNG
    media_image2.png
    481
    630
    media_image2.png
    Greyscale


Regarding claim 3, Greenhalgh discloses wherein outer profiles of the cavities defined by the first and second components are substantially matched (as best shown above the ingrowth channels of the first and second component are similar in size and shape).
Regarding claim 4, Greenhalgh discloses wherein the first component and the second component define abutting surfaces that are substantially parallel to each other in the collapsed state (i.e. the annotated diagram below depicts indirectly abutting surfaces that are substantially parallel to each other when the device is collapsed).

    PNG
    media_image3.png
    400
    701
    media_image3.png
    Greyscale

Regarding claim 5, in an alternative interpretation of abutting surfaces Greenhalgh discloses the first component and the second component define abutting surfaces that are angled relative to each other in the collapsed state (i.e. the annotated diagram below depicts indirectly abutting surfaces angled relative to each other when the device is collapsed).

    PNG
    media_image4.png
    606
    932
    media_image4.png
    Greyscale

Regarding claim 6, Greenhalgh discloses wherein the first component includes two upwardly extending sheets (¶52) and wherein the second component defines two mating slots (¶52), each of the two mating slots are capable and dimensioned to receive one of the two upwardly extending sheets (i.e. the sheets are slidably attachable to the slots, ¶52).
Regarding claim 7, Greenhalgh discloses wherein the two upwardly extending sheets are identical to each other, and wherein the two mating slots are identical to each other (as best shown in Figure 1, the sheets and grooves have a complementary shape).
Regarding claim 8, Greenhalgh discloses further comprising a locking screw (162) threadable relative to the first component (i.e. the pin has a threaded shaft 168 received by 102, ¶88).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963.  The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Diana Jones/Examiner, Art Unit 3775           

/ZADE COLEY/Primary Examiner, Art Unit 3775